DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one portion comprising six separate inwardly protruding integral sleeves” of claims 12 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 claims that “one portion comprises six separate inwardly-protruding sleeves”. The Examiner fails to find written description for this limitation.  That is par. [0022] makes obvious that one half of the ball may have two tubes and thus four sleeves.  Figs. 2A and 2B make obvious the use of three sleeves on each half.  However, the Examiner fails to find a description wherein one half of the ball may have all six sleeves.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 claims that “one portion comprises six separate inwardly-protruding sleeves”. The Examiner fails to find written description for this limitation.  That is par. [0022] makes obvious that one half of the ball may have two tubes and thus four sleeves.  Figs. 2A and 2B make obvious the use of three sleeves on each half.  However, the Examiner fails to find a description wherein one half of the ball may have all six sleeves.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strongin (US Pat. No. 6,068,534).
Regarding claim 1, Strongin discloses a toy ball which emits sounds as it is rolled (col. 1, lines 55-57 and functionally possible given the structure), comprising: a ball body (Fig. 1 and title); and a plurality of mechanically-operated sound producing tubes carried within the ball body (Fig. 2, items 12, 14, and 16 and col. 3, lines 3-5), each sound producing tube including a sound-producing device which moves by the force of gravity (col. 2, line 64 to col. 3, line 3; noting the limitation is functionally possible given the structure), and each sound producing tube lying along a longitudinal axis, in which the axes are transverse to one another (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16) so that the sound producing tubes emit sound when the ball is rolled along various axes (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16; again noting this is functionally possible given the structure); wherein the ends of the sound-producing tubes are held by sleeves that are molded as integral parts of the ball body (Fig. 3, proximate item 23 being the sleeve structure; noting the term “molded” is merely a product-by-process under MPEP 2113).
Regarding claim 2, Strongin discloses that each sound producing tube is a sound tube with a sliding whistle (col. 2, liens 64-67).
Regarding claim 3, Strongin discloses that the toy ball includes three sound tubes (Fig. 2, items 12, 14, and 16 and col. 3, lines 3-5).
Regarding claim 4, Strongin discloses that the axes are substantially orthogonal (Fig. 2, items 12, 14, and 16 and col. 2, lines 10-12).
Regarding claim 5, Strongin discloses that the ball is generally spherical with six indented areas, and in which the ends of each sound tube are located below the ball surface in an indented area (Fig. 2, item 13 and col. 3, lines 20-22), to inhibit the sound tubes from contacting a surface against which the ball is contacted (Fig. 2, item 13 and col. 3, lines 20-22; noting this is functionally possible given the structure).
Regarding claim 6, Strongin discloses that the sound producing tubes are entirely embedded within the ball body (Fig. 2, items 12, 14, and 16), and in which at least one of the ends of each sound producing tube is exposed to free air (col. 3, lines 26-29).
Regarding claim 7, Strongin discloses that the ball body is hollow and is made from a pliable material (col. 2, lines 59-63).
Regarding claim 13, Strongin discloses a toy ball which emits sounds as it is rolled (col. 1, lines 55-57 and functionally possible given the structure), comprising: a generally spherical ball body with six spaced indented areas (col.1, lines 59-61); and three sound tubes carried within the ball body (Fig. 2, items 12, 14, and 16 and col. 3, lines 3-5), each sound tube comprising a sliding whistle that is configured to move by the force of gravity (col. 2, lines 64-67; noting this is functionally possible given the structure), each sound tube lying along a longitudinal axis (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16), in which the axes are substantially orthogonal to one another (Fig. 2, items 12, 14, and 16 and col. 2, lines 10-12) so that the sound producing whistles emit sound when the ball is rolled or moved along or about various axes (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16; again noting this is functionally possible given the structure); wherein the ends of the sound tubes are located below the ball surface in an indented area (Fig. 2, item 13 and col. 3, lines 20-22) and held by sleeves that are molded as integral parts of the ball body (Fig. 3, proximate item 23 being the sleeve structure; noting the term “molded” is merely a product-by-process under MPEP 2113).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strongin (US Pat. No. 6,068,534) in view of Gupta et al. (herein “Gupta”; US Pat. No. 9,844,703 B1). 
Regarding claim 8, Strongin discloses that the ball body is made from two halves that are separately molded and then fixed together (Fig. 1; noting this is simply a product by process to produce the finished ball under MPEP 2113).  In the alternative, Strongin discloses that the ball can be hollow (col. 2, lines 60-61).  In addition, Gupta discloses a hollow ball wherein the ball body is made from two halves that are separately molded and then fixed together (Figs. 6 and 7 and col. 4, lines 8-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strongin to make the ball body from two halves that are separately molded and then fixed together as taught by Gupta because doing so would be use of a known technique (molding two halves of a ball and then fixing the halves together) to a to improve a similar product (a ball with sound generators) in the same way (molding two halves of a ball and then fixing the halves together to create a ball with sound generators).
Regarding claim 9, the combined Strongin and Gupta disclose that the two halves are fixed together with a tongue and groove joint (Gupta, Fig. 6, 112 showing the groove, and Fig. 7, item 212 showing the tongue).
Regarding claim 10, Strongin discloses that the ball body is made from a plurality of portions that are separately molded and then fixed together (Fig. 1; noting this is simply a product by process to produce the finished ball under MPEP 2113).  In the alternative, Strongin discloses that the ball can be hollow (col. 2, lines 60-61).  In addition, Gupta discloses a hollow ball wherein the ball body is made from a plurality of portions that are separately molded and then fixed together (Figs. 6 and 7 and col. 4, lines 8-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strongin to make the ball body from a plurality of portions that are separately molded and then fixed together as taught by Gupta because doing so would be use of a known technique (molding two halves of a ball and then fixing the halves together) to a to improve a similar product (a ball with sound generators) in the same way (molding two halves of a ball and then fixing the halves together to create a ball with sound generators).
Regarding claim 11, the combined Strongin and Gupta disclose that the ball body is made from two portions (Gupta: Figs. 6 and 7).
Regarding claim 12, the combined Strongin and Gupta disclose that one ball comprises six separate inwardly-protruding integral sleeves, each configured to overlie one end of a sound tube (Strongin: Fig. 2, items 12, 14, and 16 disclosing three tubes, and Fig. 3, proximate item 23 making obvious one sleeve per end for a total of six sleeves).  It is noted that the combined Strongin and Gupta do not disclose that the six sleeves are on one portion.  However, Gupta discloses the use of two portions to create the ball (Figs. 6 and 7).  In addition, regarding placing all six sleeves on one portion (i.e. one half), it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill that placing the six sleeves on one portion would not modify the operation of the device: that is, the tubes would still carry a sliding whistle and be orthogonal to one another regardless of the exact location of the sleeves.
Regarding claim 14, Strongin discloses a toy ball which emits sounds as it is rolled (col. 1, lines 55-57 and functionally possible given the structure), comprising: a generally spherical ball body with six spaced indented areas (col.1, lines 59-61); wherein the ball body is made from a plurality of portions that are separately molded and then fixed together (Fig. 1; noting this is simply a product by process to produce the finished ball under MPEP 2113); and three sound tubes carried within the ball body (Fig. 2, items 12, 14, and 16 and col. 3, lines 3-5), each sound tube comprising a sliding sound-producing device that is configured to move by the force of gravity (col. 2, lines 64-67; noting this is functionally possible given the structure), each sound tube lying along a longitudinal axis, in which the axes are transverse to one another (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16) so that the sound producing devices emit sound when the ball is rolled or moved along or about various axes (Fig. 2, items 12, 14, and 16 and col. 3, lines 5-16; again noting this is functionally possible given the structure); wherein the ends of the sound tubes are located below the ball surface in an indented area (Fig. 2, item 13 and col. 3, lines 20-22) and held by sleeves that are molded as integral parts of the ball body (Fig. 3, proximate item 23 being the sleeve structure; noting the term “molded” is merely a product-by-process under MPEP 2113); wherein one ball body comprises six separate inwardly-protruding integral sleeves, each configured to overlie one end of a sound tube (Fig. 2, items 12, 14, and 16 disclosing three tubes, and Fig. 3, proximate item 23 making obvious one sleeve per end for a total of six sleeves).  In the alternative and with regards to the ball being made from a plurality of portions molded separately and fixed together, Strongin discloses that the ball can be hollow (col. 2, lines 60-61).  In addition, Gupta discloses a hollow ball wherein the ball body is made from a plurality of portions that are separately molded and then fixed together (Figs. 6 and 7 and col. 4, lines 8-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Strongin to make the ball body from a plurality of portions that are separately molded and then fixed together as taught by Gupta because doing so would be use of a known technique (molding two halves of a ball and then fixing the halves together) to a to improve a similar product (a ball with sound generators) in the same way (molding two halves of a ball and then fixing the halves together to create a ball with sound generators).  Finally, it is noted that the combined Strongin and Gupta do not disclose that the six sleeves are on one portion.  However, Gupta discloses the use of two portions to create the ball (Figs. 6 and 7).  In addition, regarding placing all six sleeves on one portion (i.e. one half), it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill that placing the six sleeves on one portion would not modify the operation of the device: that is, the tubes would still carry a sliding whistle and be orthogonal to one another regardless of the exact location of the sleeves.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
10/4/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711